Citation Nr: 1545118	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-40 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing is associated with the claims file.

In July 2011, the Board reopened the previously denied claim for bilateral hearing loss, and remanded the merits of both issues on appeal for further development.  The decision herein constitutes a full grant of the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran has had continuity of symptomatology of hearing difficulties since service, prior to his post-service noise exposure, and his currently diagnosed bilateral sensorineural hearing loss disability is related to noise exposure in service.

2.  The Veteran has had continuity of symptomatology of tinnitus since service, prior to his post-service noise exposure, and his currently diagnosed tinnitus is related to noise exposure in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).
	
2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Further, sensorineural hearing loss and tinnitus are organic diseases of the nervous system; therefore, they will be service connected on a presumptive basis as a chronic disability if they manifested to a compensable degree within one year after active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 270 (2015).  A nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (discussing 38 C.F.R. § 3.303(b)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence demonstrates a current disability of bilateral sensorineural hearing loss, with pure tone thresholds above 40 decibels in multiple levels bilaterally, including during the January 2009 VA examination.  See 38 C.F.R. § 3.385.  

A current tinnitus disability is also shown, as the Veteran is competent to diagnose this condition that is readily observable by laypersons.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, the evidence establishes in-service injury via hazardous noise exposure.  The Veteran reports that he had nearly constant loud noise exposure while serving as a mechanic on the flight line during service from 1962 to 1966 with inadequate hearing protection.  This is consistent with his service personnel records.

The remaining element for service connection is a link or nexus between the current disabilities and military service, to include based on continuity of symptomatology.  

The Veteran testified in October 2010 that he first noticed hearing difficulties while working at Moffett Field during service in 1966, as he had trouble hearing the phones to call pilots for their flights.  The Veteran also stated that he first had ringing in the ears (or tinnitus symptoms) after coming down from the flight deck and taking off the hearing protectors, which eventually became constant.  The Veteran admits that he had post-service noise exposure working for private aircraft and airline companies, but he asserts that he did not have much significant noise exposure and that he wore hearing protection during such employment.  The Veteran believes that, although his post-service employment may have increased his hearing difficulties, his hearing loss and tinnitus both began during service.  

The Veteran had measurable hearing impairment in the right ear at his May 1966 examination for separation from service.  This report showed an elevated pure tone threshold of 30 decibels at the 4000 Hertz level in the right ear, when converted from ASA to ISO units, as generally required for service department records prior to October 31, 1967.  These results did not meet VA's criteria for a hearing loss disability; however, pure tone thresholds higher than 20 decibels show some level of hearing impairment.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, a hearing loss disability does not need to be shown at service discharge to warrant service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Two years later, a May 1968 private audiogram, which the Veteran has stated was prior to beginning his long-term employment with a private airline, appears to show an elevated pure tone threshold of at least 40 decibels at 4000 Hertz in the right ear.  This result met VA's criteria for a hearing loss disability in the right ear.  38 C.F.R. § 3.385.  This evidence did not, however, establish a hearing loss disability to a compensable degree in either ear within one year after service as defined by 38 C.F.R. § 4.85; therefore, presumptive service connection cannot be granted.  

The Veteran testified that a private provider told him that his hearing loss and tinnitus may be related to his in-service noise exposure.  Any such opinion is not documented in the available medical records.  Nevertheless, the Veteran is competent to testify to factually observable occurrences in service, the timing of the observable symptoms of his disabilities, and to receipt of medical treatment and what his providers told him about his conditions.  Jandreau, 492 F.3d at 1376-77.  

Additionally, the Veteran's representative referred to the Merck Manual for the proposition that individuals vary greatly in susceptibility to noise-induced hearing loss, and nearly everyone will lose some hearing if exposed to sufficiently intense noise for an adequate time.  The Veteran and his representative assert that aircraft engines are sufficiently intense noise, and that the multiple years of exposure that he had during service were adequate to cause his hearing loss.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

Although a VA examiner opined that the Veteran's current hearing loss was not due to military noise exposure, the reports with this opinion did not reflect a review of all pertinent lay and medical evidence, to include the 1968 audiogram and the Veteran's reports regarding the timing of his symptoms.  See January 2009, September 2011, and April 2012 reports.  The examiner also stated that the Veteran's 2006 audiogram was not consistent with noise-induced hearing loss; however, she did not provide an explanation for this determination, and there is no other notation in the record that the hearing loss was not noise-induced.  There is no diagnosis of conductive hearing loss, and the Veteran has denied ear disease and head or ear trauma.  Thus, the VA opinions have low probative value.

In light of his reports of continuous hearing loss symptoms that he first noticed during service, together with the evidence of hearing impairment to some degree in 1966 and 1968, the medical treatise evidence, and the report by the Veteran of what his provider told him in the past, when resolving doubt in his favor, his current bilateral hearing loss disability began as a result of service.  Therefore, service connection is warranted for hearing loss.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

The Veteran's consistent reports of having symptoms of tinnitus continuously since noise exposure in service are competent and  credible.  Further, the VA examiner stated that the Veteran's tinnitus was as likely as not associated with his hearing loss.  Although this VA examiner could not provide a link to service without resorting to speculation in 2009, and gave a negative opinion in 2011 and 2012, these reports did not reflect consideration of all pertinent lay and medical evidence.  Therefore, these opinions have low probative value.  Moreover, a medical opinion is not required to establish a link to service for tinnitus.  Thus, the criteria for service connection for tinnitus are met.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


